DETAILED ACTION
The applicant’s amendment filed on February 22, 2021 has been acknowledged. Claims 2, 7, 17 and 19 have been canceled. Claims 22-24 have been added. Claims 1, 3-6, 8-16, 18, and 20-24, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 14-16, 18, 21, 22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koederitz et al. (US 2005/0222772 A1) hereafter Koederitz, in view of Dan et al. (US 2002/0152105 A1) hereafter Dan, further in view of Stanimirovic (US 2005/0006488 A1) hereafter Stanimirovic, further in view of Su et al., “An Evaluation of the Robustness of MTS for Imbalanced Data”, (October 2007) hereafter Su.
As per claim 1, Koederitz discloses an apparatus (Abstract), comprising:
a processing system structured to execute instructions stored in a computer readable medium (Page 5, paragraph [0065], Page 6, paragraphs [0066]-[0069] and Page 7, paragraph [0070]; discloses a processor storing values for comparison in the maintenance of the equipment), wherein the instructions comprise:
	an oilfield equipment maintenance module structured to interpret a maintenance schedule for a unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the system contains a system specific diagnostics which includes scheduled performance of checks, tests and diagnostics. This is done to determine the state of the equipment and operational viability. This performance is monitored and evaluated by the system. Thus the system uses the software and hardware to actively monitor the equipment and detects the time when scheduled tests are to be performed. As discussed in paragraph [0062]; the diagnostics can be scheduled or performed in order from the database, the parameters for comparison are downloaded from the health check. As stated on page 2, paragraph [0013], these checks, tests and diagnostics are for oil rig safety as well as the efficiency of oil field drilling operations thus the equipment is oil field equipment),
selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering pump, a fluid analysis device, a pressure sensor, a valve, a tubular, a coiled tubing unit, a solids metering device, and a well logging device (Page 7, paragraph [0072]; discloses pressure sensors);
	a nominal performance module structured to interpret a nominal performance description for the unit of oilfield equipment, wherein the nominal performance description relates to a performance requirement for an oilfield procedure (Page 5, paragraph [0058]; discloses that the system performs tests of the equipment and that these tests will interpret performance data to determine if it is within expected tolerances, that is it will determine if the equipment is operating nominally. Page 11, paragraph [0115]; discloses that the positions and pressures in the exercises cover a range of typical operations. Page 5, paragraph [0065], Page 6, paragraphs [0066]-[0069] and Page 7, paragraph [0070]; discloses that the performance information relates to an oilfield procedure specification the operation of the equipment and indicated high pressure in the equipment during operation. This is a procedure to monitor and determine the operation of the equipment is within working order);
	an equipment monitoring module structured to determine a plurality of current operating conditions of the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the system contains a system specific diagnostics which includes scheduled performance of checks, tests and diagnostics. This is done to determine the state of the equipment and operational viability. This performance is monitored and 
	an equipment status module structured to determine a condition of the unit oilfield equipment in real time during operation of the unit of oilfield equipment in response to the nominal performance description and the plurality of current operating conditions using a multivariate analysis (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this includes speed, direction and position and as such it is considered multivariate as it has multiple variables. Koederitz, Page 11, paragraph [0118]-[0119] explicitly states that the sensors used support real-time two-way data communications. Specifically Real-Time Well Control, supervisory control specific to well control tasks; and Automated well control, which may be entire process or selected sub-tasks. Koederitz, Page 12, paragraph [0126] explicitly states “The overall system comprises Health Checks running in real time on a computer at an oilrig and a communications network connecting the oilrig to a central server to move data from the rig of a group of rigs to the server”. Koederitz, Page 13, paragraph [0134] explicitly states “A set of automated Health Checks and diagnostic tests is selected to run in real time on an oilrig”. Paragraph [0135] states “The present invention provides quick response, real-time monitoring and remote diagnostics of the automation and control systems running on oilrigs comprising a fleet of oilrigs or an oil recovery system to achieve maximum rig performance while maintaining optimum personnel allocation. Koederitz, Page 15, paragraph [0147] “A user can check in with the central server of 
Koederitz further discloses wherein each condition value is determined from a multivariate analysis comprising, for each of the units of oilfield equipment, comparing a nominal performance description corresponding to the unit of oilfield equipment to a plurality of operating conditions monitored for the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this includes speed, direction and position and as such it is considered multivariate as it has multiple variables).
Koederitz further discloses wherein the oilfield equipment maintenance module is further structured to automatically take action on the unit of oilfield equipment during operation of the unit of oilfield equipment based on the determined condition of the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the monitoring system determines the current status and in order to handle risen or anticipated surges in pressure the system exits standby mode automatically).

	Dan, which like Koederitz talks about monitoring equipment, teaches it is known for the maintenance module to further adjust the maintenance schedule for the equipment during operation of the unit of the equipment in response to the condition of the equipment (Page 3, paragraphs [0031]-[0036]; teaches that the system uses status information to access the maintenance schedule and to adjust or reschedule maintenance based on the current status of the equipment. Since Koederitz already establishes a schedule for maintenance and establishes it is known to check the status and report if a piece of equipment is out of tolerance it would have been obvious to then adjust the schedule as shown in Dan to perform maintenance to address this change in status. Dan Page 3, paragraphs [0031]-[0036] in conjunction with Koederitz establishes using current status to actively update schedules for maintenance).
	Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method 
	Dan also shows a maintenance and monitoring system for equipment and establishes it is known to adjust or reschedule maintenance based on the status of equipment.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz the ability to adjust the schedule based on the status as taught by Dan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Dan, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz, with the ability to reschedule the maintenance based on the status of the equipment as taught by Dan, for the purposes of addressing any issues that come up prior to the scheduled maintenance. Since Koederitz already establishes a schedule for maintenance and establishes it is known to check the status and report if a piece of equipment is out of tolerance it would have been obvious to then adjust the schedule as shown in Dan to perform maintenance to address this change in status.

Stanimirovic, which like Koederitz talks about monitoring equipment, teaches it is known to have a planning module to select a set of units or equipment from the plurality of units of equipment in response to the performance requirement for the procedure and the condition value corresponding to each of the units of equipment, such that a procedure success confidence value exceeds a completion assurance threshold (Page 1, paragraph [0012], Page 5, paragraph [0055], Page 10, paragraphs [0141]-[0144], Page 11, paragraphs [0145], [0151], [0157]-[0158], Page 24, paragraph [0363] and Page 26, paragraph [0396]; teaches that it is known to have a plurality of equipment such as positive displacement pumps, the system will select from a database of possible options the equipment necessary to complete the tasks. It does so based on the values which are read by the sensors of the current equipment, determine what is necessary for future projects and plans accordingly to meet the requirements which have been established by system. Since Koederitz already establishes the current 
Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this information is output. Dan teaches it is known to adjust the maintenance schedule for the equipment in response to the condition of the equipment. However, while the combination shows status information being monitored, reported and adjusting the schedule it fails to explicitly show using this information to select equipment based on project requirements and making adjustments to a procedure such that the success confidence value exceeds a completion assurance threshold.
	Stanimirovic also shows a maintenance and monitoring system for equipment and establishes it is known to use the status information to plan future projects and making adjustments to ensure the success confidence value exceeds a completion assurance threshold.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz and Dan the ability to plan future projects based on the current status of equipment and making adjustments to ensure the success confidence value exceeds a completion assurance threshold as taught by Stanimirovic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Therefore, from this teaching of Stanimirovic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz and Dan, with the ability to plan future projects based on the current status of equipment and making adjustments to ensure the success confidence value exceeds a completion assurance threshold as taught by Stanimirovic, for the purposes of planning future projects. Since Koederitz already establishes the current status, it would have been obvious as shown in Stanimirovic to utilize this information to plan future projects based on their requirements.
While Koederitz discloses an equipment status module structured to determine a condition of the unit oilfield equipment in response to the nominal performance description and the plurality of current operating conditions using a multivariate analysis, as discussed above, it is not explicit that it does so by comparing nominal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment, that is equipment which is currently operating under the same environment. While the combination shows a form of comparison utilizing a multivariate analysis it is not explicit that this is done by determining distance values relating to the plurality of current operating conditions of the unit of oilfield equipment from mean values relating to the nominal performance description of the unit of oilfield equipment. Additional the combination fails to explicitly state wherein the equipment status module is further structured to automatically remove outlier values 
Su, which like the combination talks about monitoring performance and inspecting items, teaches that it is known to use the Mahalanobis-Taguchi System or MTS for application such as inspections, where the first step is to identify a “reference” or “normal” group, comparing nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, that is equipment which is currently operating under the same environment. Su establishes that as part of the MTS process distance values relating to the plurality of current operating conditions of the unit of equipment from mean values relating to the nominal performance description of the unit of equipment. Su goes on to state that as part of the MTS process it is known to automatically remove outlier values from the multivariate probability distribution relating to the comparison of the normal performance description for the unit of equipment to the current operating conditions of the unit of equipment (Page 1321, Col. 1, lines 1-16; teaches that it is known to use these techniques in a variety of fields. These fields include inspections. Page 1322, Col. 1, lines 3-49 and Col. 2, line 1-9; teach that the MTS is a diagnostic and forecasting technique that uses multivariate data and is used in various applications. It goes on to state that the Mahalanobis Distance was introduced in 1936 and built upon by Taguchi in the 1950s to produce the MTS process which is used to optimize the multidimensional systems. Page 1322, Col. 2, line 10-60 and Page 1323, Col. 1, lines 1-6; teach as part of the process it is known to determine the normal or nominal performance as well as abnormal performance and to 
Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this information is output. Dan teaches it is known to adjust the maintenance schedule for the equipment in response to the condition of the equipment. Stanimirovic also shows a maintenance and monitoring system for equipment and establishes it is known to use the status information to plan future projects and making adjustments to ensure the success confidence value exceeds a completion assurance threshold. However the combination fails to show comparing nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, the combination fails to explicitly disclose the use of the Mahalanobis distance analysis and automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of oilfield equipment 
SU establishes it is known to compare nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, to use of the Mahalanobis distance analysis and automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment and that this type of comparison was known in the prior art at the time of the invention as part of the Mahalanobis-Taguchi System.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz, Dan and Stanimirovic the ability to utilize the Mahalanobis-Taguchi System to diagnosis and forecast inspections as taught by Su since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Su, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz, Dan and Stanimirovic, with the ability to utilize the Mahalanobis-Taguchi System to diagnosis and forecast inspections as taught by Su, for the purposes of determining if the equipment is operating abnormally. Since Koederitz already monitors equipment for maintenance it 
Examiner note: While the Examiner has provided a reference explicitly to show both the field of oilfield maintenance and the specific equipment itself that is the pressure sensors, the title or name given to the equipment doesn’t change or alter the steps in anyway. That is there is nothing in the claim specific to oilfield equipment or the specific operations of that equipment. See MPEP 2111.05, as this is non-functional descriptive material.
As per claim 3, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Dan further teaches wherein the oilfield equipment maintenance module is further structured to adjust the maintenance schedule by rescheduling a planned maintenance event (Page 3, paragraphs [0031]-[0036]; teaches that the system uses status information to access the maintenance schedule and to adjust or reschedule maintenance based on the current status of the equipment).
As per claim 4, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Dan further teaches comprising a maintenance communication module structured to provide the adjusted maintenance schedule to a remote output device (Page 3, paragraphs [0031]-[0036]; teaches that the system uses status information to access the maintenance schedule and to adjust or reschedule maintenance based on the current status of the equipment).
As per claim 5, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Su further teaches wherein the multivariate analysis comprises one of a Mahalanobis-Taguchi System analysis and a multivariate statistical 
As per claim 14, Koederitz discloses a method, comprising:
	interpreting, using at least one controller, a normal performance description for a unit of oilfield equipment, wherein the nominal performance description relates to a performance requirement for an oilfield procedure (Page 5, paragraph [0058]; discloses that the system performs tests of the equipment and that these tests will interpret performance data to determine if it is within expected tolerances, that is it will determine if the equipment is operating nominally. Page 11, paragraph [0115]; discloses that the positions and pressures in the exercises cover a range of typical operations. Page 5, paragraph [0065], Page 6, paragraphs [0066]-[0069] and Page 7, paragraph [0070]; 
and wherein the unit of oilfield equipment comprises a unit of equipment selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering pump, a fluid analysis device, a pressure sensor, a valve, a tubular, a coiled tubing unit, a solids metering device, and a well logging device (Page 7, paragraph [0072]; discloses pressure sensors);
	determining, using the at least one controller, a plurality of monitored operating conditions for the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the system contains a system specific diagnostics which includes scheduled performance of checks, tests and diagnostics. This is done to determine the state of the equipment and operational viability. This performance is monitored and evaluated by the system, thus showing that current operating conditions are monitored and reported);
	performing, using the at least one controller, a multivariate analysis to determine a condition of the unit of oilfield equipment in real time during operation of the unit of oilfield equipment in response to the nominal performance description for the unit of oilfield equipment and the plurality of monitored operating conditions (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this 
	determining, using the at least one controller, a maintenance need for the unit of oilfield equipment in response to the determined condition of the unit of oilfield 
	communicating, using the at least one controller, the maintenance need for the unit of oilfield equipment to a remote location (Page 2, paragraph [0014], Page 12, paragraph [0124] and Page 13, paragraph [0135]; discloses that the system determines maintenance issues and reports that to a remote location); and
in response to the communicating, performing a maintenance preparation step using the at least one controller (Page 2, paragraph [0013]; discloses that field personnel are dispatched to repair or replace the systems. Page 13, paragraph [0130]; discloses that the problems are fixed based on the supplied information).
Koederitz further discloses wherein each condition value is determined from a multivariate analysis comprising, for each of the units of oilfield equipment, comparing a nominal performance description corresponding to the unit of oilfield equipment to a plurality of operating conditions monitored for the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this includes speed, direction and position and as such it is considered multivariate as it has multiple variables).
Koederitz further discloses automatically taking, using the at least one controller, action on the unit of oilfield equipment based on the determined condition of the unit of 
While Koederitz reads a schedule and performs testing it fails to explicitly state, adjusting, using the at least one controller, a maintenance schedule for the unit of the oilfield equipment in response to the determined maintenance need such that a procedure success confidence value relating to the oilfield procedure exceeds a completion assurance threshold.
	Dan, which like Koederitz talks about monitoring equipment, teaches it is known for the maintenance module to further adjusting the maintenance schedule for the equipment in response to the condition of the equipment (Page 3, paragraphs [0031]-[0036]; teaches that the system uses status information to access the maintenance schedule and to adjust or reschedule maintenance based on the current status of the equipment. Since Koederitz already establishes a schedule for maintenance and establishes it is known to check the status and report if a piece of equipment is out of tolerance it would have been obvious to then adjust the schedule as shown in Dan to perform maintenance to address this change in status).
	Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this 
	Dan also shows a maintenance and monitoring system for equipment and establishes it is known to adjust or reschedule maintenance based on the status of equipment.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz the ability to adjust the schedule based on the status as taught by Dan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Dan, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz, with the ability to reschedule the maintenance based on the status of the equipment as taught by Dan, for the purposes of addressing any issues that come up prior to the scheduled maintenance. Since Koederitz already establishes a schedule for maintenance and establishes it is known to check the status and report if a piece of equipment is out of tolerance it would have been obvious to then adjust the schedule as shown in Dan to perform maintenance to address this change in status.
While the combination reads a schedule and performs testing and states, wherein the oilfield equipment maintenance module is further structured to adjust the 
Stanimirovic, which like Koederitz talks about monitoring equipment, teaches it is known to have a planning module to select a set of units or equipment from the plurality of units of equipment in response to the performance requirement for the procedure and the condition value corresponding to each of the units of equipment, such that a procedure success confidence value exceeds a completion assurance threshold (Page 1, paragraph [0012], Page 5, paragraph [0055], Page 10, paragraphs [0141]-[0144], Page 11, paragraphs [0145], [0151], [0157]-[0158], Page 24, paragraph [0363] and Page 26, paragraph [0396]; teaches that it is known to have a plurality of equipment such as positive displacement pumps, the system will select from a database of possible options the equipment necessary to complete the tasks. It does so based on the values which are read by the sensors of the current equipment, determine what is necessary for future projects and plans accordingly to meet the requirements which have been established by system. Since Koederitz already establishes the current status, it would have been obvious as shown in Stanimirovic to utilize this information to plan future projects based on their requirements).
Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this 
	Stanimirovic also shows a maintenance and monitoring system for equipment and establishes it is known to use the status information to plan future projects and making adjustments to ensure the success confidence value exceeds a completion assurance threshold.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz and Dan the ability to plan future projects based on the current status of equipment and making adjustments to ensure the success confidence value exceeds a completion assurance threshold as taught by Stanimirovic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Stanimirovic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz and Dan, with the ability to plan future projects based on the current status of equipment and 
While Koederitz discloses an equipment status module structured to determine a condition of the unit oilfield equipment in response to the nominal performance description and the plurality of current operating conditions using a multivariate analysis, as discussed above, it is not explicit that it does so by comparing nominal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment, that is equipment which is currently operating under the same environment. While the combination shows a form of comparison utilizing a multivariate analysis it is not explicit that this is done by determining distance values relating to the plurality of current operating conditions of the unit of oilfield equipment from mean values relating to the nominal performance description of the unit of oilfield equipment. Additional the combination fails to explicitly state wherein the equipment status module is further structured to automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment.
Su, which like the combination talks about monitoring performance and inspecting items, teaches that it is known to use the Mahalanobis-Taguchi System or MTS for application such as inspections, where the first step is to identify a “reference” 
Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this information is output. Dan teaches it is known to adjust the maintenance schedule for the equipment in response to the condition of the equipment. Stanimirovic also shows a maintenance and monitoring system for equipment and establishes it is known to use the status information to plan future projects and making adjustments to ensure the success confidence value exceeds a completion assurance threshold. However the combination fails to show comparing nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, the combination fails to explicitly disclose the use of the Mahalanobis distance analysis and automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment. The Examiner asserts that this is part of the Mahalanobis-Taguchi System.
SU establishes it is known to compare nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, to use of the Mahalanobis distance analysis and automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of equipment to the plurality of current operating 
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz, Dan and Stanimirovic the ability to utilize the Mahalanobis-Taguchi System to diagnosis and forecast inspections as taught by Su since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Su, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz, Dan and Stanimirovic, with the ability to utilize the Mahalanobis-Taguchi System to diagnosis and forecast inspections as taught by Su, for the purposes of determining if the equipment is operating abnormally. Since Koederitz already monitors equipment for maintenance it would have been obvious to utilize this known technique to be able to determine alarm values as shown explicitly in Su.
Examiner note: While the Examiner has provided a reference explicitly to show both the field of oilfield maintenance and the specific equipment itself that is the pressure sensors, the title or name given to the equipment doesn’t change or alter the steps in anyway. That is there is nothing in the claim specific to oilfield equipment or the 
As per claim 15, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein performing the maintenance preparation step comprises performing at least one operation selected from the operations consisting of: ordering specified parts for the unit of oilfield equipment, providing specified parts for the unit of oilfield equipment to a future planned location for the unit of oilfield equipment, and sending a replacement unit of oilfield equipment to a future planned location for the unit of oilfield equipment (Page 2, paragraphs  [0013] and [0018]; discloses that personnel is dispatched or sent to the location to replace the equipment if necessary. This can be scheduled to be done in the future).
As per claim 16, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein the determined condition of the unit of oilfield equipment is not abnormal (Page 2, paragraph [0016]; discloses that the condition can be abnormal as well as normal and operating in a normal manner).
As per claim 18, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Su further teaches wherein the multivariate analysis comprises one of a Mahalanobis-Taguchi System analysis and a multivariate statistical process control analysis (Page 1321, Col. 1, lines 1-16; teaches that it is known to use these techniques in a variety of fields. These fields include inspections. 
As per claim 21, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Yamashita further teaches wherein each of the distance values relating to the plurality of current operating conditions of the unit of oilfield equipment from the mean values relating to the nominal performance description for the unit of oilfield equipment comprise: a distance relating to the plurality of current operating conditions of the unit of oilfield equipment from a Euclidean mean relating to the nominal performance description for the unit of oilfield equipment; or a Mahalanobis distance relating to the plurality of current operating conditions of the unit of oilfield equipment from a mean relating to the nominal performance description for the unit of oilfield equipment (Page 1321, Col. 1, lines 1-16; teaches that it is known to use these techniques in a variety of fields. These fields include inspections. Page 1322, Col. 1, 
As per claim 22, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein the unit of oilfield equipment comprises a unit of equipment selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering pump, a fluid analysis device, a pressure sensor, a valve, a tubular, a coiled tubing unit, a solids metering device, and a well logging device (Page 7, paragraph [0072]; discloses pressure sensors). 
As per claim 24, the combination of Koederitz, Dan, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein the unit of oilfield equipment comprises a unit of equipment selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering .

Claims 6, 8-13, 20 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koederitz et al. (US 2005/0222772 A1) hereafter Koederitz, in view of Stanimirovic (US 2005/0006488 A1) hereafter Stanimirovic, further in view of Su.
As per claim 6, Koederitz discloses a system, comprising:
	a plurality of units of oilfield equipment, the units of oilfield equipment comprising a common equipment type (Page 7, paragraph [0072]; discloses pressure sensors);
and wherein the unit of oilfield equipment comprises a unit of equipment selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering pump, a fluid analysis device, a pressure sensor, a valve, a tubular, a coiled tubing unit, a solids metering device, and a well logging device (Page 7, paragraph [0072]; discloses pressure sensors);
	a controller, comprising:
	a processing system structured to execute instructions stored in a computer readable medium (Page 5, paragraph [0065], Page 6, paragraphs [0066]-[0069] and Page 7, paragraph [0070]; discloses a processor storing values for comparison in the maintenance of the equipment), wherein the instructions comprise:
	an equipment confidence module structured to interpret a condition value corresponding to each of the units of oilfield equipment in real time during operation of the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the system contains a system specific diagnostics which includes scheduled performance of checks, tests and diagnostics. This is done to determine the state of the equipment and operational viability. This performance is monitored and evaluated by the system, thus showing that current operating conditions are monitored and reported. Koederitz, Page 11, paragraph [0118]-[0119] explicitly states that the sensors used support real-time two-way data communications. Specifically Real-Time Well Control, supervisory control specific to well control tasks; and Automated well control, which may be entire process or selected sub-tasks. Koederitz, Page 12, paragraph [0126] explicitly states “The overall system comprises Health Checks running in real time on a computer at an oilrig and a communications network connecting the oilrig to a central server to move data from the rig of a group of rigs to the server”. Koederitz, Page 13, paragraph [0134] explicitly states “A set of automated Health Checks and diagnostic tests is selected to run in real time on an oilrig”. Paragraph [0135] states “The present invention provides quick response, real-time monitoring and remote diagnostics of the automation and control systems running on oilrigs comprising a fleet of oilrigs or an oil recovery system to achieve maximum rig performance while maintaining optimum personnel allocation. Koederitz, Page 15, paragraph [0147] “A user can check in with the central server of present invention to obtain a real time report of the status of an oilrig or multiple oilrigs. The requesting user will receive a severity report message indicating the status of the rig, for example, “okay” or “red/yellow/green/gray/”” which the Examiner notes reads the same as applicant’s specification paragraph [0033] which status “In certain embodiments, field data 502 from a failed (bad, unhealthy, intentionally improperly 
	a job requirement module structured to interpret a performance requirement for an oilfield procedure (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this includes speed, direction and position and as such it is considered multivariate as it has multiple variables).
Koederitz further discloses wherein each condition value is determined from a multivariate analysis comprising, for each of the units of oilfield equipment, comparing a nominal performance description relating to a performance requirement for an oilfield procedure and corresponding to the unit of oilfield equipment to operating conditions monitored for the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the status and specifically the viability of the equipment is based on the determination of its current operating conditions and the thresholds which the equipment is expected to operate. As shown in the paragraph [0058] this includes speed, direction and position and as such it is considered multivariate as it has multiple variables).
	While Koederitz discloses determining if the current status of the equipment can carry out the current task or job it fails to explicitly state an equipment planning module structured to select a set of units from the plurality of units of oilfield equipment in response to the performance requirement for the oilfield procedure and the condition value corresponding to each of the units of oilfield equipment, such that a procedure success confidence value relating to the oilfield procedure exceeds a completion 
	Stanimirovic, which like Koederitz talks about monitoring equipment, teaches it is known to have a planning module to select a set of units or equipment from the plurality of units of equipment in response to the performance requirement for the procedure and the condition value corresponding to each of the units of equipment, such that a procedure success confidence value exceeds a completion assurance threshold; wherein the controller is structured to utilize the selected set of units from the plurality of units of equipment to automatically perform the oilfield procedure in accordance with the performance requirement (Page 1, paragraph [0012], Page 5, paragraph [0055], Page 10, paragraphs [0141]-[0144], Page 11, paragraphs [0145], [0151], [0157]-[0158], Page 24, paragraph [0363] and Page 26, paragraph [0396]; teaches that it is known to have a plurality of equipment such as positive displacement pumps, the system will select from a database of possible options the equipment necessary to complete the tasks. It does so based on the values which are read by the sensors of the current equipment, determine what is necessary for future projects and plans accordingly to meet the requirements which have been established by system. Since Koederitz already establishes the current status, it would have been obvious as shown in Stanimirovic to utilize this information to plan future projects based on their requirements. The Examiner also notes that the term “automatic” or “automatically” does not limit the claim to be performed without human intervention. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term 
Koederitz discloses a system/method for monitoring oil field equipment which includes maintaining a schedule for diagnosis and maintenance. The system/method compares collected status information to the historical information to determine if the equipment is operating correctly. If the equipment status indicates a problem this information is output. However, while Koederitz shows status information being monitored and reported it fails to explicitly show using this information to select equipment based on project requirements.
	Stanimirovic also shows a maintenance and monitoring system for equipment and establishes it is known to use the status information to plan future projects.
	It would have been obvious to one of ordinary skill in the art to include in the maintenance system/method of Koederitz the ability to plan future projects based on the current status of equipment as taught by Stanimirovic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Stanimirovic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz, with the ability to plan future projects based on the current status of equipment as taught by Stanimirovic, for the purposes of planning future projects. Since Koederitz already 
While Koederitz discloses an equipment status module structured to determine a condition of the unit oilfield equipment in response to the nominal performance description and the plurality of current operating conditions using a multivariate analysis, as discussed above, it is not explicit that it does so by comparing nominal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment, that is equipment which is currently operating under the same environment. While the combination shows a form of comparison utilizing a multivariate analysis it is not explicit that this is done by determining distance values relating to the plurality of current operating conditions of the unit of oilfield equipment from mean values relating to the nominal performance description of the unit of oilfield equipment. Additional the combination fails to explicitly state wherein the equipment status module is further structured to automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment.
Su, which like the combination talks about monitoring performance and inspecting items, teaches that it is known to use the Mahalanobis-Taguchi System or MTS for application such as inspections, where the first step is to identify a “reference” or “normal” group, comparing nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, that is equipment which is currently operating under the same environment. Su establishes that as part of 

SU establishes it is known to compare nominal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment, to use of the Mahalanobis distance analysis and automatically remove outlier values from a multivariate probability distribution relating to the comparison of the normal performance description for the unit of equipment to the plurality of current operating conditions of the unit of equipment and that this type of comparison was known in the prior art at the time of the invention as part of the Mahalanobis-Taguchi System.

Therefore, from this teaching of Su, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/system of equipment monitoring and maintenance provided by Koederitz and Stanimirovic, with the ability to utilize the Mahalanobis-Taguchi System to diagnosis and forecast inspections as taught by Su, for the purposes of determining if the equipment is operating abnormally. Since Koederitz already monitors equipment for maintenance it would have been obvious to utilize this known technique to be able to determine alarm values as shown explicitly in Su.
Examiner note: While the Examiner has provided a reference explicitly to show both the field of oilfield maintenance and the specific equipment itself that is the pressure sensors, the title or name given to the equipment doesn’t change or alter the steps in anyway. That is there is nothing in the claim specific to oilfield equipment or the specific operations of that equipment. See MPEP 2111.05, as this is non-functional descriptive material.
As per claim 8, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses where the equipment is oilfield 
Stanimirovic further teaches wherein the units of equipment comprise positive displacement pumps (Page 1, paragraph [0012], Page 5, paragraph [0055], Page 10, paragraphs [0141]-[0144], Page 11, paragraphs [0145], [0151], [0157]-[0158], Page 24, paragraph [0363] and Page 26, paragraph [0396]; teaches that it is known to have a plurality of equipment such as positive displacement pumps).
As per claim 9, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Stanimirovic further teaches wherein the performance requirement comprises a requirement selected from the requirements consisting of: a pumping rate, a pumping rate at a predetermined pressure, and a pumping power requirement (Page 18, paragraph [0261]; teaches that requirements include power usage).
As per claim 10, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses where the equipment is oilfield equipment (As stated on page 2, paragraph [0013], these checks, tests and diagnostics are for oil rig safety as well as the efficiency of oil field drilling operations thus the equipment is oil field equipment).
Stanimirovic further teaches wherein the performance requirement is a first performance requirement for a first procedure, wherein the set of units is a first set of units of the plurality of units of equipment, wherein the procedure success confidence value is a first procedure success confidence value, and wherein the completion 
wherein the job requirement module is further structured to interpret a second performance requirement for a second oilfield procedure, and wherein the equipment planning module is further structured to select the first set of units and a second set of units from the plurality of units in response to the first performance requirement, the second performance requirement, and the condition value corresponding to each of the units of equipment, such that the first procedure success confidence value exceeds the first completion assurance threshold and a second procedure success confidence value exceeds a second completion assurance threshold (Page 19, paragraph [0279], Page 20, paragraph [0302], Page 24, paragraph [0368], Page 25, paragraph [0371], Page 26, paragraph [0387]; teaches that each branch or sub-system of the overall system can be tested each having their own requirements and values which need to be met in order to assure that the system will function correctly, this includes both a first, second, third or any number of sub-systems which make up the entire system).
As per claim 11, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses where the equipment is oilfield equipment (As stated on page 2, paragraph [0013], these checks, tests and diagnostics 
Stanimirovic further teaches comprising a maintenance recommendation module structured to provide a unit maintenance command in response to determining that no set of units from the plurality of units is sufficient to provide a procedure success value that exceeds the completion assurance threshold, the unit maintenance command comprising a maintenance instruction corresponding to at least one of the units (Page 19, paragraph [0279], Page 20, paragraph [0302], Page 24, paragraph [0368], Page 25, paragraph [0371], Page 26, paragraph [0387]; teaches that if the existing system is not capable or does not meet the thresholds required additional or replacement equipment will be necessary).
	As per claim 12, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein the maintenance instruction corresponds to at least one of the units of oilfield equipment having a condition value that is not an abnormal condition value (Page 2, paragraph [0016]; discloses that the condition can be abnormal as well as normal and operating in a normal manner).
As per claim 13, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses where the equipment is oilfield equipment (As stated on page 2, paragraph [0013], these checks, tests and diagnostics are for oil rig safety as well as the efficiency of oil field drilling operations thus the equipment is oil field equipment).

As per claim 20, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Su further teaches wherein the multivariate analysis comprises one of a Mahalanobis-Taguchi System analysis and a multivariate statistical process control analysis (Page 1321, Col. 1, lines 1-16; teaches that it is known to use these techniques in a variety of fields. These fields include inspections. Page 1322, Col. 1, lines 3-49 and Col. 2, line 1-9; teach that the MTS is a diagnostic and forecasting technique that uses multivariate data and is used in various applications. It goes on to state that the Mahalanobis Distance was introduced in 1936 and built upon by Taguchi in the 1950s to produce the MTS process which is used to optimize the multidimensional systems. Page 1322, Col. 2, line 10-60 and Page 1323, Col. 1, lines 1-6; teach as part of the process it is known to determine the normal or nominal performance as well as abnormal performance and to measure the Mahalanobis distance or MD for each value.  Page 1323, “Proposed Probabilistic Thresholding Method” teaches that the process uses the nominal or normal data and the abnormal data and compares that with the mean values to determine if they current values being read should cause alarm. Part of that process the outliers are calculated and removed to reduce the false alarm indications).
As per claim 23, the combination of Koederitz, Stanimirovic and Su teaches the above-enclosed invention; Koederitz further discloses wherein the unit of oilfield equipment comprises a unit of equipment selected from the units of equipment consisting of: a high pressure pump, a low pressure pump, a metering pump, a fluid analysis device, a pressure sensor, a valve, a tubular, a coiled tubing unit, a solids metering device, and a well logging device (Page 7, paragraph [0072]; discloses pressure sensors).

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 10-13, regarding the art rejections specifically that, “Amended independent claim 1 recites an oilfield control apparatus that includes, inter alia, "an oilfield equipment maintenance module structured to interpret a maintenance schedule for a unit of oilfield equipment; a nominal performance module structured to interpret a nominal performance description for the unit of oilfield equipment, wherein the nominal performance description relates to a performance requirement for an oilfield procedure; an equipment monitoring module structured to determine a plurality of current operating conditions of the unit of oilfield equipment; an equipment status module structured to determine a condition of the unit of oilfield equipment in real time during operation of the unit of oilfield equipment in response to the nominal performance description and the plurality of current operating conditions using a multivariate analysis comprising comparing the nominal performance automatically remove outlier values from a multivariate probability distribution relating to the comparison of the nominal performance description for the unit of oilfield equipment to the plurality of current operating conditions of the unit of oilfield equipment; wherein the oilfield equipment maintenance module is further structured to adjust the maintenance schedule for the unit of oilfield equipment during operation of the unit of oilfield equipment in response to the determined condition of the unit of oilfield equipment such that a procedure success confidence value relating to the performance requirement for the oilfield procedure exceeds a completion assurance threshold; and wherein the oilfield equipment maintenance module is further structured to automatically take action on the unit of oilfield equipment during operation o[the unit of oilfield equipment based on the determined condition of the unit of oilfield equipment." (Emphasis added.) Amended independent claims 6 and 14 recite substantially similar features.”
“In particular, each of amended independent claims 1, 6, and 14 generally recite automatically taking action on a unit of oilfield equipment based on a condition of the unit of oilfield equipment, wherein the condition of the unit of oilfield equipment is determined in real time during operation of the unit of oilfield equipment using a multivariate analysis to determine distance values relating to operating conditions of the unit of oilfield equipment from mean values relating to a nominal performance outlier values are removed from a multivariate probability distribution relating to a comparison of the nominal performance description for the unit of oilfield equipment to the operating conditions of the unit of oilfield equipment.”
“First, the applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest automatically taking action on a unit of oilfield equipment based on a condition of the unit of oilfield equipment, wherein the condition of the unit of oilfield equipment is determined in real time during operation o[the unit of oilfield equipment using a multivariate analysis to determine distance values relating to operating conditions of the unit of oilfield equipment from mean values relating to a nominal performance description for the unit of oilfield equipment, as generally recited by amended independent claims 1, 6, and 14. In the Office action, the examiner cited various passages from Koederitz that suggest that that real-time data communications, real-time monitoring and remote diagnostics, real-time data logging, real-time health checks, and real-time reporting may be performed. See, e.g., Office action, pages 51-52 (citing paragraphs 118, 119, 126, 134, 135, and 147 of Koederitz). However, the applicant respectfully suggests that none of these passages of Koederitz appears to teach or suggest automatically taking action on a unit of oilfield equipment based on a condition of the unit of oilfield equipment, wherein the condition of the unit of oilfield equipment is determined in real time during operation of the unit of oilfield equipment using a multivariate analysis to determine distance values relating to operating conditions of the unit of oilfield equipment from mean values relating to a nominal performance description for the unit of oilfield equipment, as generally recited 
“Furthermore, the applicant also respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest that outlier values are removed from a multivariate probability distribution relating to a comparison of the nominal performance description for the unit of oilfield equipment to the operating conditions of the unit of oilfield equipment, as also generally recited by amended independent claims 1, 6, and 14. As such, the applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest automatically taking action on a unit of oilfield equipment based on a condition of the unit of oilfield equipment, wherein the condition of the unit of oilfield equipment is determined in real time during operation of the unit of oilfield equipment using a multivariate analysis to determine distance values relating to operating conditions of the unit of oilfield equipment from mean values relating to a nominal performance description for the unit of oilfield equipment, and wherein outlier values are removed from a multivariate probability distribution relating to a comparison of the nominal performance description for the unit of oilfield equipment to the operating conditions o[the unit of oilfield equipment, as generally recited by amended independent claims 1, 6, and 14.”
“For at least these reasons, among others, the applicant respectfully requests withdrawal of the rejection of amended independent claims 1, 6, and 14, as well as the claims depending therefrom, under 35 U.S.C. § 103 based on the cited references, and allowance of these claims.”

As an initial matter while the applicant has stated that claim 6 includes the amended features “automatically taking action on a unit of oilfield equipment based on a condition of the unit of oilfield equipment, wherein the condition of the unit of oilfield equipment is determined in real time during operation o[the unit of oilfield equipment using a multivariate analysis to determine distance values relating to operating conditions of the unit of oilfield equipment from mean values relating to a nominal performance description for the unit of oilfield equipment”, while claim 6 recites “wherein the controller is structure to utilize the selected set of units from the plurality of units of oilfield equipment to automatically perform the oilfield procedure in accordance with the performance requirement.” It does not go on to state “automatically taking action”, as such this limitation is not required in claim 6. 
Further the Examiner notes that the limitation of “wherein the oilfield equipment maintenance module is further structured to automatically take action on the unit of oilfield equipment during operation of the unit of oilfield equipment based on the determined condition of the unit of oilfield equipment,” is found in the primary reference. Specifically Koederitz further discloses wherein the oilfield equipment maintenance module is further structured to automatically take action on the unit of oilfield equipment during operation of the unit of oilfield equipment based on the determined condition of the unit of oilfield equipment (Page 5, paragraph [0058]; discloses that the monitoring system determines the current status and in order to handle risen or anticipated surges in pressure the system exits standby mode automatically). Lacking any additional 
As for the “outlier values are removed from a multivariate probability distribution relating to a comparison of the nominal performance description for the unit of oilfield equipment to the operating conditions of the unit of oilfield equipment” limitation, the Examiner asserts that the newly cited reference Su was used to address the new limitation. Specifically Su was used to establish the Mahalanobis-Taguchi System or MTS and the specifics of how it operates which as shown in Su includes removing the outlier values from a multivariate probability distribution. As such the Examiner asserts that when combined the references read over the claims as currently written, therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Koederitz in view of Dan, further in view of Stanimirovic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	5/14/2021